DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species VII (Fig. 12), sub-species I (Fig. 16), claims 1-19 in the reply filed on 02/25/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 1 is rejected under 35 U.S.C. 103 as being obvious over Dainese et al (US 2018/0342605 A1) in view of Onozawa et al (WO 2017/141998 equivalent to US Patent 10770453 and has foreign priority 02/15/2016).

Regarding claim 1:   Dainese teaches in claim 30, Fig. 2-4 about a semiconductor device having a transistor section (where active gate trench is located) and a diode section (where emitter/source trench is located), the semiconductor device comprising:
a gate metal layer provided above an upper surface of a semiconductor substrate;
an emitter electrode 11 provided above the upper surface of the semiconductor substrate;
a first conductivity-type emitter region provided on the upper surface side of the semiconductor substrate in the transistor section;
a gate trench section (Onozawa also shows in Fig. 1-2 emitter trench 40) provided on the upper surface side of the semiconductor substrate in the transistor section, electrically connected to the gate metal layer and being in contact with the emitter region;
an emitter trench section (Onozawa also shows in Fig. 1-2 emitter trench 60) provided on the upper surface side of the semiconductor substrate in the diode section and electrically connected to the emitter electrode; and
a dummy trench (dummy gate trench) section (Onozawa also shows in Fig. 1-2 emitter trench 30) provided on the upper surface side of the semiconductor substrate, electrically connected to the gate metal layer and being not in contact with the emitter region (claim 30).


Claims 1-4, 6, 10 are rejected under 35 U.S.C. 103 as being obvious over Onozawa et al (WO 2017/141998 equivalent to US Patent 10770453 and has foreign priority 02/15/2016). In view of Dainese et al (US 2018/0342605 A1) and JP2013-090796 (applicant provided IDS) and JP2013-021104 (applicant provided IDS)

Regarding claim 1:   Onozawa teaches in para [0020] –[0062], Fig. 1-2 about a semiconductor device having a transistor section  and a diode section, the semiconductor device comprising:
a gate metal layer provided above an upper surface of a semiconductor substrate;
an emitter electrode  provided above the upper surface of the semiconductor substrate;
a first conductivity-type emitter region provided on the upper surface side of the semiconductor substrate in the transistor section;
a gate trench section (Onozawa also shows in Fig. 1-2 emitter trench 40) provided on the upper surface side of the semiconductor substrate in the transistor section, electrically connected to the gate metal layer and being in contact with the emitter region;
an emitter trench section (Onozawa also shows in Fig. 1-2 emitter trench 60) provided on the upper surface side of the semiconductor substrate in the diode section and electrically connected to the emitter electrode; 

Onozawa does not teach a dummy trench section provided on the upper surface side of the semiconductor substrate, electrically connected to the gate metal layer and being not in contact with the emitter region.



Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to apply Dainese and ‘0796 and ‘1104 teachings to modify Onozawa’s dummy trench connection to gate potential as an alternative arrangement depending on design choice like keep switching losses low by ensuring short switching durations (Danese, [0006-[0008])  

Regarding claims 2-4: Onozawa teaches further comprising a boundary region 75 formed in a region in which the transistor section a70 nd the diode section 80 are adjacent to each other, and provided so as to prevent interference between the transistor section and the diode section wherein the dummy trench section is arranged in the boundary region. ([0039], Fig. 1-2).

Regarding claim 6: Onozawa does not explicitly talk about wherein when a number of the gate trench section is denoted as G and a number of the dummy trench section is denoted as D, a relationship of 0.01 <D/(D+G)<0.2 satisfied.

However it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to have the feature as claimed by changing the number of gate trench G and number of dummy trench D with routine experiment and optimization In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum  In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Regarding claim 10: Onozawa teaches in [0034] –[0035] and Fig. 1-2 about a first conductivity-type drift region provided in the semiconductor substrate,
wherein a mesa section adjacent to the dummy trench section comprises: a second conductivity-type contact region 15 provided on the upper surface side of the semiconductor substrate; and
a second conductivity-type base region 14 provided between the drift region and the contact region, and
the contact region has a doping concentration higher than the base region.

Claims 5, 7, 9, 11-19 are rejected under 35 U.S.C. 103 as being obvious over Onozawa et al (WO 2017/141998 equivalent to US Patent 10770453 and has foreign priority 02/15/2016). In view of Dainese et al (US 2018/0342605 A1) and JP2013-090796 (applicant provided IDS) and JP2013-021104 (applicant provided IDS) and Naito et al. (US PGPUB 2017/0317175 A1)

Regarding claim 5: Naito teaches in Fig. 6, [0114] wherein the transistor section has an edge neighboring region adjacent to an edge termination region 109, and
the dummy trench section is provided in the edge neighboring region.

Regarding claim 7: Onozawa and Naito teaches wherein the gate trench section, the emitter trench section and the dummy trench section are aligned in a preset alignment direction, and
a width of the diode section in the alignment direction is greater than a width of the transistor section in the alignment direction.

Regarding claim 9: Naito teaches in [0098] about a first conductivity-type accumulation region 16, which has a higher concentration than the emitter region, on the upper surface side of the semiconductor substrate in the transistor section,
wherein the accumulation region is not provided in a mesa section adjacent to the dummy trench section.

Regarding claim 11: Naito teaches in [0015] and Fig. 2 wherein a film thickness of a dummy insulating film of the dummy trench section is smaller than a gate insulating film of the gate trench section and an emitter insulating film of the emitter trench section.

Regarding claim 12: Onozawa does not explicitly show wherein a trench depth of the dummy trench section is greater than a trench depth of the gate trench section and a trench depth of the emitter trench section.

Naito teaches in Fig. 2, 5 etc. about varying trench depth of the dummy trench and gate trench.

It would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to have the feature as claimed with routine experiment and optimization In re Woodruff, 16 In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Regarding claim 13: Onozawa does not explicitly talk about a current sense section,
wherein each of the gate trench section, the emitter trench section and the dummy trench section is aligned in a preset alignment direction on the upper surface side of the semiconductor substrate, and
a gate emitter ratio obtained by dividing a number of the gate trench section included in a unit length in the alignment direction by a number of the emitter trench section is greater in the current sense section than in the transistor section.

Naito teaches in Fig. 6 and [0015] – [0117]  about a current sense section 108,
wherein each of the gate trench section, the emitter trench section and the dummy trench section is aligned in a preset alignment direction on the upper surface side of the semiconductor substrate, and
a gate emitter ratio obtained by dividing a number of the gate trench section ([0085] teaches number of gate trenches does not need to be constant) included in a unit length in the alignment direction by a number of the emitter trench section is greater in the current sense section than in the transistor section.

In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Regarding claims 14-19: As explained above, in view of claim 1 -13, Onozawa in view of Dainse, ‘0796, ‘1104 and Naito teaches all the limitations.

Claim 8 is rejected under 35 U.S.C. 103 as being obvious over Onozawa et al (WO 2017/141998 equivalent to US Patent 10770453 and has foreign priority 02/15/2016). In view of Dainese et al (US 2018/0342605 A1) and JP2013-090796 (applicant provided IDS) and JP2013-021104 (applicant provided IDS) and JP2017-147435 (applicant provided IDS)

Regarding claim 8: ‘7435 teaches in [0033] –[0070], Fig. 1-3 an upper surface lifetime killer 47 introduced into a non-boundary region of at least the diode section on the upper surface side of the semiconductor substrate 10; and a first conductivity-type cathode region provided in the diode section on a lower surface side of the semiconductor substrate,
wherein the cathode region further extends toward the transistor section than the upper surface lifetime killer.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897